Case 1:18-cv-00068-NT Document 229 Filed 03/05/21 Page 1 of 4        PageID #: 6732




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

OFFICIAL COMMITTEE OF                    )
UNSECURED CREDITORS,                     )
                                         )
                  Plaintiff,             )
                                         )
v.                                       )      Docket No. 1:18-cv-00068-NT
                                         )
CALPERS CORPORATE PARTNERS               )
LLC, et al.,                             )
                                         )
                  Defendants.            )


       REPORT OF FINAL PRETRIAL CONFERENCE AND ORDER
       A final pretrial conference was held on March 4, 2021, via videoconference
before Judge Torresen. Jeremy Fischer, Melissa Hewey, and Jay Geller appeared
for the Plaintiff, and Paul Werner, Anthony Manhart, Edward Tillinghast, Danielle
Vrabie, Hannah Wigger, and Rena Andoh appeared for the Defendant, CalPERS
Corporate Partners. The following matters were addressed and will govern the trial
of this case.


I.    Case Description

      In this case, Plaintiff Official Committee of Unsecured Creditors seeks to
      avoid and recover two distributions made by Lincoln Paper and Tissue LLC
      (“Debtor”) to members of the Debtor’s parent holding company, including the
      Defendant, CalPERS Corporate Partners LLC. The Plaintiff contends that
      these distributions were constructively fraudulent transfers and seeks to
      recover the total value of the transfers ($2,457,035.00), plus prejudgment
      interest, attorneys’ fees, and related collection costs. The parties have
      stipulated that each distribution constituted a transfer of an interest of the
      Debtor in property and that the Debtor received less than a reasonably
      equivalent value. The remaining questions—to be determined by the jury—
      are whether the Debtor was insolvent or became insolvent as a result of the
      transfers, was left with unreasonably small capital after the transfers, or
      reasonably believed or should have believed that it would incur debts
      following the transfers that it would be unable to pay as they came due. The




                                         1
Case 1:18-cv-00068-NT Document 229 Filed 03/05/21 Page 2 of 4              PageID #: 6733




         Defendant asserts that the Plaintiff will be unable to establish any of these
         financial conditions.


II.      Trial Preparation

      A. Discovery. Discovery is complete. No outstanding discovery issues were
         identified at the conference.

      B. Pretrial Briefing. Each party shall file by April 1, 2021, a brief setting forth
         its position on the significant remaining legal issues that were discussed at
         the conference. Each brief shall not exceed fifteen pages. Each party may file
         a responsive brief by April 15, 2021.

      C. Motions in Limine. Any motions in limine shall be filed by July 22, 2021, and
         any objections shall be filed by July 29, 2021.

      D. Maximum Number of Trial Days. The case will require no more than five (5)
         full trial days.

III.     Trial Schedule

      A. Trial Period. The case will be tentatively placed on the August 2021 Trial
         List. Due to the uncertain circumstances of the COVID-19 pandemic and the
         priority of the Criminal Trial List, counsel have been advised that an August
         trial date is not guaranteed.

      B. Jury Selection. The jury will be selected on August 3, 2021, at 9:00 am.

      C. Tentative Trial Start Date. The trial is tentatively scheduled to begin in
         August 2021. A trial start date will be set closer to the trial period. Trial days
         will commence at 8:30 a.m. and end at 2:30 p.m.

      D. Settlement Notice. The parties shall inform the clerk’s office whether the
         case is settled or firm for trial by July 1, 2021.

IV.      Trial Process

      A. Stipulations. The parties shall file any agreed-to stipulations by July 29,
         2021.




                                              2
Case 1:18-cv-00068-NT Document 229 Filed 03/05/21 Page 3 of 4           PageID #: 6734




   B. Depositions. The parties shall exchange designated deposition transcripts or
      videos that they intend to use at trial by July 12, 2021. Any objection to the
      admissibility of a deposition transcript or video and any counter-designations
      shall be filed by written motion by July 19, 2021. Any objections to counter-
      designations shall be filed by July 26, 2021.

   C. Exhibits. The parties shall exchange exhibits by July 19, 2021. The parties
      shall jointly prepare a consolidated list of all exhibits to be offered at trial,
      employing      the     form     available    on     the    Court’s     website—
      http://www.med.uscourts.gov/—by July 29, 2021. In a jury case, the original
      set of exhibits is ordinarily sufficient and shall not be filed before trial; in a
      non-jury case, one extra set shall be filed for the Judge to review in advance
      of the trial. See Local Rule 16.4(d).

   D. Witnesses. Each party shall file its witness list by July 29, 2021. For each
      witness, the list shall indicate (i) the witness’s name and address; (ii)
      whether the witness is a fact witness or an expert witness; (iii) a concise
      statement of the general subject matter of the witness’s testimony; and (iv)
      an estimate of the time required for the direct examination of the witness.

   E. Jury Voir Dire. The parties shall file any proposed supplemental voir dire
      questions for the jury panel and any request for a case-specific written
      questionnaire for prospective jurors by May 31, 2021. The parties are
      requested not to propose questions that are addressed in the Confidential
      Jury Questionnaire. The Court will hold a teleconference with counsel on
      June 3, 2021, to discuss proposed questions, and a conference will be
      scheduled after the case-specific questionnaires are received to discuss
      challenges for cause.

   F. Jury Instructions. The parties shall submit proposed jury instructions by
      July 29, 2021. Proposed instructions shall be stated in separate paragraphs
      and numbered sequentially. Following the text of a proposed instruction, any
      applicable statutory or case authority for the requested instruction shall be
      provided. The opposing party may submit a concise statement of any
      opposing authority by August 3, 2021.

   G. Special Verdict Form. If a verdict form is requested, the parties shall prepare
      an agreed-upon verdict form and submit the same to the court by July 29,
      2021. In the absence of an agreement, the parties shall submit separate
      proposed special verdict forms by that date.




                                           3
Case 1:18-cv-00068-NT Document 229 Filed 03/05/21 Page 4 of 4         PageID #: 6735




   H. Juror Notebooks. The court may permit the jurors to take notes in individual
      notebooks. The notebooks include a glossary of common legal terms such as
      “sidebar,” and a guide entitled “Suggestions for Jury Deliberation.” The
      parties are encouraged to review the glossary and submit by July 27, 2021,
      any proposed additional glossary terms that are specific to the case and
      would be helpful to the jury. Any objection to the use of the glossary, guide,
      or proposed additional glossary terms shall be submitted July 29, 2021.

   I. Trial Management Conference. The parties may request an additional trial
      management conference by contacting the clerk’s office.


SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 5th day of March, 2021.




                                         4
